PER CURIAM.
The issue to be resolved by the chancellor in this declaratory decree action was whether a policy issued by Nationwide Mutual Insurance Company to Virginia W. Steffey and her husband John F. Steffey, was effectively cancelled with respect to coverage of Virginia W. Steffey by the oral request of her husband after they were legally separated for several years and without the authority, permission or knowledge of his estranged wife, who had been paying the premiums; no notice of cancellation being given to her.
The chancellor concluded that the cancellation was not effective. Jurisdiction under Chapter 87, Fla.Stat., F.S.A. was proper. Millers Mut. F. Ins. Co. of Tex. v. American Fid. F. Ins. Co., Fla.App.1965, 178 So.2d 742. The facts were sufficient to support the conclusions of the chancellor and we affirm.
Affirmed.